DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the UChicago Argonne, LLC application filed with the Office on 14 March 2019, and the Response to Restriction Requirement filed on 9 March 2021.

Claims 1-20 are currently pending,  claim 1-9 have been fully considered and claims 10-20 are withdrawn

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 9 March 2021, is acknowledged.

Priority
The instant application does not claim priority to any previously filed application.  Thus, the effective filing date of the claims is the actual filing date of the application: 14 March 2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: element 114, as shown in Figure 3B; element 115, as shown in Figure 3C; elements 335, 340, and 376, as shown in Figure 5; element 400, as shown in Figure 6A; element 420, as shown in Figure 6B; elements 821 and 822, as shown in Figure 10A; and, element 905, as shown in Figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a doctoral dissertation by Vineeth Kumar Gattu (Role of Alloying Elements in the Electrochemical Corrosion Behavior of Multiphase Alloys, University of Illinois, Chicago, 295 pgs., 2017; hereinafter, “Gattu”).

Regarding claim 1, Gattu discloses methods to measure the degradation behaviors and kinetics of multi-phase materials to parameterize a predictive performance model that can be used to optimize waste form formulations and provide source term information for performance assessments of potential disposal systems (2nd ¶, p. 67; which reads on the instantly claimed, “[a] method for predicting corrosion rates of a material during service conditions”).  Gattu teaches scanning electron microscopic characterization of samples, e.g., AOC-0, wherein:
“a polished AOC-0 surface of each microelectrode was examined to characterize the constituent phases, microstructure, and interfaces by using an SEM (Hitachi S-3000N) with an associated backscattered electron (BSE) detector and energy-dispersive x-ray emission spectrometer (EDS, Thermo Scientific UltraDry). Both BSE and secondary electron (SE) imaging were used to characterize the polished and corroded electrode surfaces. Several regions of the electrode surface were examined before use in an electrochemical test for later comparison with the corroded surface to identify the active phases and regions. Low magnification BSE images of the freshly polished surface were used to determine the area fractions of the constituent phases in order to relate the anodic current density measured during the test to the corrosion of specific ”
(3.2.4 SEM Characterization, p. 73; which reads upon the limitations of “determining a first phase composition of the material prior to corrosion” and “determining a second phase composition of the material after corrosion”).  Further, Gattu teaches steps of the method:
“The corrosion potential of the AOC-0 surface immersed at open circuit in the acid brine solution at room temperature was monitored and Figure 30A shows the measured potential for the first 90 hours. The initially measured potential represents the air-stabilized surface and the surface stabilized further during the first 10 hours of immersion in the pH 4b solution to an OCP of about 0.10 VSCE. The OCP remained stable through the 10-day test duration. Four EIS analyses were performed to characterize the electrical properties as the surface stabilized. The open circuit potential measured after about 1 hour immersion was about 0.075 V SCE. All EIS analyses were performed at that potential, even though the surface had stabilized to higher open circuit values prior to subsequent EIS analyses.”
(3.4.1. Open Circuit Stabilization, p. 81; which reads upon “exposing the material to the service condition’s chemical environment, wherein the environment defines a redox value”).  Gattu additionally teaches the steps of the method:
“Potentiodynamic (PD) scans were conducted at a scan rate of 0.1667 mV/s from -0.25 V vs OCP to a selected upper voltage. The first scan (in Run R1 with Electrode 1) was to +1.60 V vs SCE and indicates voltage ranges with propensities for active, passive, or transpassive corrosion. The scans in Runs R2 and R3 (both with Electrode 2) were conducted to the upper voltages measured for the first and second passive regions, respectively. Analyses EIS5 and EIS6 were conducted before and after the PD scan in each run to assess changes in the surface ”
(4th ¶, 3.4.2 Standard Electrochemical Tests with AOC-0, p. 86; which reads upon the limitations, “applying a series of fixed electrical potentials to the exposed material to represent the redox value” and “identifying ranges of the applied potential that correspond to different corrosion behaviors of the material”).  Gattu also teaches:
“Linear polarization resistance was used to measure the instantaneous corrosion rate of the surface after the cathodic cleaning step and initial EIS measurement conducted at the OCP. The LPR scans were conducted between -0.02 V and +0.02 V vs OCP at a scan rate of 0.1667 mV/s. The corrosion rate was calculated by the VersaSTUDIO software, which applies the Stern-Geary equation (Equation 13) to calculate the corrosion current density (ICORR) from the polarization resistance (Rp) measured at the corrosion potential (ECORR) using fixed Tafel constant cathodic (βc) and anodic (βa) beta values of 100 mV.”
(2nd ¶, 3.4.2. Standard Electrochemical Tests with AOC-0, p. 85; which reads on “quantifying current and surface electrical properties during corrosion”).

Regarding claim 2, Gattu teaches characterizing the constituent phases, microstructure, and interfaces by using an SEM (Hitachi S-3000N) with an associated backscattered electron (BSE) detector and energy-dispersive x-ray emission spectrometer (EDS, Thermo Scientific UltraDry), wherein both BSE and secondary electron (SE) imaging were used to characterize the polished and corroded electrode surfaces (3.2.4 SEM Characterization, p. 73).

th ¶, 3.4.2 Standard Electrochemical Tests with AOC-0, p. 85).

Regarding claim 4, Gattu teaches corrosion potential of the AOC-0 surface immersed at open circuit in the acid brine solution at room temperature (3.4.1 Open Circuit Stabilization, p. 81).

Regarding claim 5, Gattu teaches a first step of conducting a potentiodynamic scan (#1, 3.4.3.1 Potentiostatic Test Series, p. 117).

Regarding claim 6, Gattu teaches potentiostatic (PS) tests were conducted at several potentials selected based on the potentiodynamic scan to monitor the corrosion currents during active, passive, or transpassive corrosion behavior. The PS tests were performed at 0.02, 0.08, 0.25, 0.5, and 0.8 V (vs SCE) to relate the evolution of the corrosion current to changes in the surface properties with time, evaluate the stabilities of passive layers that formed, and identify the phases that corroded (3.4.3 Potentiostatic Tests (PS) with AOC-0, p. 116).

Regarding claim 7, Gattu teaches Tafel scans and EIS were conducted to characterize the OC film prior imposing the PS hold potential and again after the 

Regarding claim 8, Gattu teaches potentiodynamic (PD) scans were conducted at a scan rate of 0.1667 mV/s from -0.25 V vs OCP to a selected upper voltage, wherein the first scan (in Run R1 with Electrode 1) was to +1.60 V vs SCE and indicates voltage ranges with propensities for active, passive, or transpassive corrosion.

Regarding claim 9, Gattu teaches the PS tests were performed at 0.02, 0.08, 0.25, 0.5, and 0.8 V (vs SCE) to relate the evolution of the corrosion current to changes in the surface properties with time, evaluate the stabilities of passive layers that formed, and identify the phases that corroded.


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., 
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
15 April 2021